                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                  NO. 5:18-CV-488

                                                      )
TRACY SEMPOWICH,                                      )
                                                      )
                    Plaintiff,                        )
                                                      )
         vs.                                          )   NOTICE OF REMOVAL OF CIVIL
                                                      )    ACTION FROM STATE COURT
TACTILE SYSTEMS TECHNOLOGY, INC.                      )       TO FEDERAL COURT
d/b/a TACTILE MEDICAL,                                )
                                                      )
                    Defendants,                       )
                                                      )
                                                      )


         PLEASE TAKE NOTICE THAT Tactile Systems Technology, Inc., d/b/a Tactile

Medical (the "Defendant"), by its attorneys, pursuant to 28 U.S.C. § 1441, hereby gives notice of

removal of the above captioned matter from the Superior Court of the State of North Carolina,

County of Wake to the United States District Court for the Eastern District of North Carolina.

The grounds for removal are as follows:

                                           Background

         1.      On September 25, 2018, Bryan Rishe, Vice President of Sales at Defendant,

accepted service of a Summons and Amended Complaint captioned Tracy Sempowich v. Tactile

Systems Technology, Inc. ("Amended Complaint"), which has since been filed and assigned case

number 18-CV-10846. See Summons and Amended Complaint attached hereto as Exhibit A.

Exhibit A constitutes all process, pleadings, orders, and other documents served upon the

Defendant to date in such action.1




1
    Defendant has never been served with or otherwise received the original Complaint.


               Case 5:18-cv-00488-D Document 1 Filed 10/12/18 Page 1 of 7
        2.      This Court is the United States District Court for the Eastern District of North

Carolina, Western Division, which is the district and division in which the state court action

referred to in Paragraph 1 above is pending. L.R. 40.1.

        3.      The United States District Court for the Eastern District of North Carolina,

Western Division has original jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and

1332.

                    Basis for Removal – Federal Question/Supplemental Jurisdiction

        4.      The United States District Court for the Eastern District of North Carolina has

original jurisdiction over this action pursuant to 28 U.S.C. § 1331, because Plaintiff's Amended

Complaint is founded upon claims or rights arising under the laws of the United States.

Specifically Plaintiff makes claims under the Equal Pay Act (29 U.S.C. § 216(b), et seq.) (Count

I) and Title VII of the Civil Rights Act of 1964 (42 U.S.C. § 2000e, et seq.) (Counts II, III, IV).

        5.      The Court has supplemental jurisdiction over the state law claim pleaded by

Plaintiff, wrongful termination in violation of North Carolina public policy (Count V), pursuant

to 28 U.S.C. § 1367(a) because the state law claim is so related to the federal claims that they

form part of the same case or controversy.

                                 Basis for Removal – Diversity Jurisdiction

        6.      The United States District Court for the Eastern District of North Carolina has

jurisdiction over this matter pursuant to 28 U.S.C. § 1332. Under Section 1332, federal courts

have jurisdiction over a case or controversy when (1) complete diversity of citizenship exists

between the parties and (2) the amount in controversy is in excess of the jurisdictional threshold

of $75,000.




                                                 2


              Case 5:18-cv-00488-D Document 1 Filed 10/12/18 Page 2 of 7
                                          Diversity of Citizenship

         7.      Plaintiff and Defendant are citizens of separate states.       See 28 U.S.C. §

1332(d)(2)(A).

         8.      Plaintiff is a citizen of the State of North Carolina, residing in Apex, North

Carolina. Exhibit A, ¶ 7.

         9.      Defendant is a Delaware corporation, with its principal place of business in

Minneapolis, Minnesota. Exhibit A, ¶ 9.

         10.     Accordingly, for purposes of diversity jurisdiction, Defendant is a citizen of the

States of Delaware and Minnesota. 28 U.S.C. § 1332(c)(1).

         11.     Because Defendant is not a citizen of North Carolina, where Plaintiff brought the

State Court action, the case is removable under 28 U.S.C. § 1441(b).

                                          Amount in Controversy

         12.     Generally, courts reference the face of a plaintiff's complaint to determine the

amount in controversy. However, in states, like North Carolina, that prohibit a plaintiff from

demanding a specific amount, the determination of the amount in controversy is not possible

from the face of a plaintiff's complaint. Matt v. Fifth Third Bank, Inc., No. 5:18-cv-101-BR,

2018 WL 3846310, at *2 (E.D.N.C. Aug. 13, 2018) (citing N.C. Gen. Stat. § 1A-1, Rule 8(a)(2));

Dagiel v. Kemper Corp., Civ. NO. 1:11-cv-262, 2012 WL 1596978, at *2 (W.D.N.C. May 7,

2012).

         13.     When a complaint alleges no specific monetary amount, the removing party must

only prove, by a preponderance of the evidence, that the jurisdictional minimum is met.

Bartnikowski v. NVR, Inc., 307 F. App'x 730, 734 (4th Cir. 2009); see also Matt v. Fifth Third

Bank, Inc., No. 5:18-cv-101-BR, 2018 WL 3846310, at *2 (E.D.N.C. Aug. 13, 2018)


                                                 3


               Case 5:18-cv-00488-D Document 1 Filed 10/12/18 Page 3 of 7
       14.     The removing party may present evidence bearing on the issue, including: the

type and extent of the plaintiff's injuries, the possible damages recoverable therefore, including

punitive damages, the expenses or losses incurred by the plaintiff up to the date the notice of

removal was filed, and any settlement demands made by the plaintiff prior to removal. Dagiel v.

Kemper Corp., Civ. NO. 1:11-cv-262, 2012 WL 1596978, at *2 (W.D.N.C. May 7, 2012)

(quoting Green v. Metal Sales Mfg. Corp., 394 F. Supp.2d 864, 866 (S.D.W.Va. 2005)). In

evaluating the evidence, the court is "not required to leave its common sense behind." Id.

(internal quotations omitted).

       15.     Plaintiff claims, inter alia, that she was wrongfully removed from her position

effective March 1, 2018, and that her employment with Tactile was wrongfully terminated

effective March 30, 2018. Exhibit A. ¶ 108(a-b).

       16.     Plaintiff seeks to recover damages "including back pay, reinstatement or front

pay, compensatory damages, attorneys' fees and costs of suit." Exhibit A ¶ 112.

       17.     Plaintiff also seeks punitive damages. Exhibit A ¶ 113.

       18.     As of February 28, 2018, Plaintiff's base salary was $150,000 annually, and her

target incentive compensation was $120,000. Exhibit B hereto, Affidavit of Wendy Watt ("Watt

Aff.") ¶ 4. Accordingly, based on these two components, Plaintiff's compensation was $270,000

annually, or approximately $5,192/week ("Target Compensation").

       19.     Accordingly, for the period March 30, 2018 up to the date of filing of this Notice

of Removal, calculation of Plaintiff's claim for backpay based on her Target Compensation is

approximately $145,376.




                                                4


             Case 5:18-cv-00488-D Document 1 Filed 10/12/18 Page 4 of 7
       20.     As Plaintiff has further indicated that she will seek front pay, attorneys' fees, costs

of suit and punitive damages, the amount in controversy clearly exceeds the jurisdictional

minimum.

                                Compliance with Procedural Requirements

       21.     This Notice of Removal is being filed within 30 days after receipt by Defendant

of a copy of the Summons and Amended Complaint and is timely under 28 U.S.C. § 1446(b).

       22.     After filing this Notice of Removal, Defendant will promptly serve written notice

of removal upon Plaintiff and will file a true and correct copy of the Notice of Removal with the

Clerk of the Superior Court of the State of North Carolina, County of Wake.

       23.     This Notice of Removal does not waive any objections Defendant may have to

jurisdiction, venue, failure to state a claim, damages, or any other defenses.

       24.     Pursuant to 28 U.S.C. §§ 1441, 1446(a), (b), and (c), this state court action, may

be removed to the United States District Court for the Eastern District of North Carolina.

       WHEREFORE, Defendant respectfully requests that the action now pending against it

in the Superior Court of the State of North Carolina, County of Wake, be removed to the United

States District for the Eastern District of North Carolina.



This 12th day of October 2018.        WOMBLE BOND DICKINSON (US) LLP

                                      _/s/Theresa M. Sprain______________________
                                      Theresa M. Sprain, NCSB No. 24540
                                      Rebecca C. Fleishman, NCSB No. 41233
                                      555 Fayetteville Street, Suite 1100
                                      PO Box 831
                                      Raleigh, NC 27601
                                      Telephone: (919) 755-2104
                                      Facsimile: (919) 755-6785
                                      Email: Theresa.Sprain@wbd-us.com
                                            Rebecca.Fleishman@wbd-us.com

                                                  5


             Case 5:18-cv-00488-D Document 1 Filed 10/12/18 Page 5 of 7
                   ATTORNEYS FOR DEFENDANT

                   Kristin Berger Parker (#0389249)
                   Carroll Theresa Bible (MN # 0399169)
                   Stinson Leonard Street LLP
                   50 South Sixth Street, Suite 2600
                   Minneapolis, MN 55402
                   Telephone: (612) 335-1500
                   Fax: (612) 335-1657
                   Email: kristin.parker@stinson.com
                           carroll.bible@stinson.com
                   ATTORNEYS FOR DEFENDANT
                   Attorney Registration Pending




                             6


Case 5:18-cv-00488-D Document 1 Filed 10/12/18 Page 6 of 7
                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Notice of Removal has been served on all

counsel of record by first-class mail to:

       Kathryn F. Abernethy
       The Nobel Law Firm, PLLC
       141 Providence Road, Suite 210
       Chapel Hill, NC 27514
       Counsel for Plaintiff

       This 12th day of October, 2018.

                                       WOMBLE BOND DICKINSON (US) LLP

                                       _/s/Theresa M. Sprain_____________________________
                                       Theresa M. Sprain, NCSB No. 24540
                                       555 Fayetteville Street, Suite 1100
                                       PO Box 831
                                       Raleigh, NC 27601
                                       Telephone: (919) 755-2104
                                       Facsimile: (919) 755-6785
                                       Email: Theresa.Sprain@wbd-us.com
                                       ATTORNEY FOR DEFENDANT




            Case 5:18-cv-00488-D Document 1 Filed 10/12/18 Page 7 of 7
